DETAILED ACTION
Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 44-50 directed to an invention non-elected without traverse.  Accordingly, claims 44-50 have been cancelled.
Terminal Disclaimer
2.	The terminal disclaimer filed on 6/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,128,861, U.S. Patent No. 9,745,626, U.S. Patent No. 10,266,890 or U.S. Patent No. 10,415,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed 6/24/2021 have been fully considered.  In view of the amendments to claims 30 and 51 as well as applicant’s persuasive arguments as to how amended claims 30 and 51 distinguish over the prior art references (see pages 8-9 of applicant’s response filed 6/24/2021), the rejections under 35 USC 102 have been withdrawn.  In view of the terminal disclaimer filed on 6/24/2021, the non-statutory double patenting rejections have been withdrawn.  Accordingly, claims 30, 32-43 and 51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639